DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bond pad” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy DeWitt on 12/16/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A sensor device comprising: a laterally arranged double coil with a first coil and a second coil, wherein first windings of the first coil and second windings of the second coil are arranged in a spiral shape and wherein the first windings lead from a first center point to a common region and the second windings lead from a second center point to the common region; and a plurality of magnetic field sensors disposed on the laterally arranged double coil, wherein the plurality of magnetic field sensors are an interconnection of a plurality of individual sensors, wherein [[the]] a common effective point of the magnetic field sensors is located below a bond pad, and wherein the magnetic field sensors are disposed in the center points of the corresponding coil.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “wherein the plurality of magnetic field sensors are an interconnection of a plurality of individual sensors, wherein a common effective point of the magnetic field sensors is located below a bond pad, and wherein the magnetic field sensors are disposed in the center points of the corresponding coil” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hohe et al. (US 20180292469) teaches a magnetic sensor located in the middle of a coil.  Kejik et al. (US 20090230955) teaches a fluxgate magnetic field sensor with a pick-up coil having coil portions arranged adjacent opposed ends.  Ausserlechner (US 20090167301) teaches a magnetic field sensitive element and coil located on a die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.